Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.  Note that, Applicant’s amendment and arguments filed 3/11/22 have been entered.  Note that, the Examiner would like to point out that in the Office action mailed 12/21/21, the Examiner inadvertently used a header line “Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 2018/0132481)” instead of stating that the claims were rejected under 35 USC 103 using Jiang et al, which was clearly the case as indicated by the obviousness statement following the rejection.  The rejection header line for Jiang et al (US 2018/0132481) has been corrected below indicating that the claims correctly are rejected under 35 USC 103.    
With respect to the Statement of Common Ownership, “US Patent 10,954,431” should be listed as “US Patent 10,945,431”.  The appropriate correction to the inadvertent error must be made.  
 
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on March 11, 2022, is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 12/21/21 have been withdrawn:
	The objection to the specification due to minor informalities has been withdrawn.  
	The rejection of claims 1-11 under 35 U.S.C. 103 as being obvious over Karandikar et al (US 2019/0373886) or Karandiker et al (US 10,433,545), has been withdrawn due to a filing of statement of common ownership.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481).
Jiang et al teach a composition for disinfecting surfaces that comprises at least one biocide.  Suitable biocides include an amine, etc.  Water can be present in amounts greater than 40% by weight.  See para. 8.  Suitable amines include N,N-bis(3-aminopropyl)dodecylamine, N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine, etc., which may be present in amounts from 0.1 to 2% by weight.  See paras. 8-12.  The composition may contain a surfactant in amounts less than 20% by weight which include nonionic surfactants such as an alkoxylated alcohol having from 6 to 18 carbon atoms and from 5 to 30 moles of ethylene oxide or propylene oxide, etc.  Note that, these alkoxylated alcohols would fall within the broad scope of “defoaming surfactant” as recited by the instant claims.  See paras. 30-55.  Chelating agents may be used in amounts up to 20% by weight of the composition and pH adjusting agents such as sodium hydroxide, etc., may be used to adjust the pH of the composition to a range of 8 to 12.  An evaporating agent may be used in the composition in amounts greater than 0.5% by weight and include ethanol, propanol, etc.  See para. 42.  Additionally, the compositions may contain various other ingredients such as fragrances, colorants, etc.  See paras. 56-60.  Specifically, Jiang et al teach a composition containing 0.4% N,N-bis(3-aminopropyl)dodecylamine, 3.3% PVOH-98, 0.1% nonionic ethoxylated C12-C14 alcohol containing 9 moles of ethylene oxide, 94.4% deionized water.
Jiang et al do not teach, with sufficient specificity, a composition containing a a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,940,112.
‘112 teaches a hard surface cleaning composition containing from 1% to 60% by weight of the composition of a surfactant system, and from 0.1% to 10% by weight of the composition of a cleaning amine which may be a polyamine containing a branched or linear C1-C10 alkyl group.  See Abstract.  Suitable surfactants include an anionic surfactant along with a nonionic surfactant.  See paras. 6-8.  Suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, etc., wherein these alkoxylated alcohols would fall within the broad scope of “defoaming surfactant” as recited by the instant claims.  See paras. 47-48.  The compositions contain from 30% to 95% by weight of water and have a pH of from about 6 to about 12 and can be adjusted by using any pH adjuster.  See paras. 17 and 18.  The detergent composition may contain various other components such as conditioning polymers, cleaning polymers, solvents, enzymes, antibacterial agents, dyes, ph adjusters, buffering means, etc.  See para. 69.  
‘112 does not teach, with sufficient specificity, a composition containing a a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘112 suggest a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481) or EP 2,940,112 as applied to the rejected claims above, and further in view of Clarke et al (US 2004/0171504) or Harrison et al (US 2002/0229902).
‘481 or ‘112 are relied upon as set forth above.  However, none of the references teach the specific amount of sodium hydroxide in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Clarke et al teach detergent compositions for hand dishwashing.  See Abstract.  The pH of the composition should be from about 7 to about 12 and a buffering agent such as sodium hydroxide, etc., may be used in the composition in amounts from 0.1 to 15% by weight.  See paras. 115-118. 
Harrison et al teach aqueous based cleaning compositions containing at least one anionic sulfate surfactant, a glycoside surfactant, and a solvent system, and water.  See Abstract.  The compositions include pH adjusting agents such as sodium hydroxide, etc., in amounts from 0.01 to 2% by weight.  See paras. 42 and 49-53. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium hydroxide in the specific amounts as recited by the instant claims in the compositions taught by ‘481 or ‘112, with a reasonable expectation of success, because Clarke et al or Harrison et al teach the use of sodium hydroxide in the specific amounts as recited by the instant claims in a similar composition and further, ‘481 teaches the use of sodium hydroxide in general and ‘112 teach the use of buffering agents in general. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,433,545; 1-10 of US Pat. No. 10,954,476; claims 1-8 US Pat. No. 10,954,475; or claims 1-5 US Pat. No. 10,945,431. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,433,545; 1-10 of US Pat. No. 10,954,476; claims 1-8 US Pat. No. 10,954,475; or claims 1-5 US Pat. No. 10,945,431 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-10 of U.S. Patent No. 10,433,545; 1-10 of US Pat. No. 10,954,476; claims 1-8 US Pat. No. 10,954,475; or claims 1-5 US Pat. No. 10,945,431 suggest a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, and 14-28 of 15/411213.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-12, and 14-28 of 15/411213 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-3, 6-12, and 14-28 of 15/411213 suggest a composition containing a defoaming surfactant, a C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Jiang et al, Applicant states that the amine disclosed in Jiang et al is limited to a teaching of tertiary amine, such that Jiang et al fail to disclose the long chain polyamine structures as claimed.  Additionally, Applicant states that Jiang et al is drawn to a biocide composition, which is distinct from the claimed compositions, wherein the present application is directed to compositions and methods of cleaning waxy, oily, and/or greasy soils.  In response, note that, the Examiner asserts that compounds such as N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine as taught by Jiang et al would clearly fall within the broad scope of “a C6-C20 long-chain polyamine comprising 3 to 5 nitrogen atoms” as recited by the instant claims.  The dodcecyl group would be a long chain group, and the instant specification clearly states that “the long chain polyamines suitable for use in the compositions can be branched or unbranched” on page 15 of the instant specification.  Also, the Examiner asserts that the broad teachings of Jiang et al would clearly suggest compositions having the same cleaning properties as the compositions recited by the instant claims because Jiang et al teach compositions containing the same components in the same amounts as recited by the instant claims.  Further, the instant claims recite “a cleaning composition” which would be open to any cleaning composition.  Thus, the Examiner asserts that the teachings of Jiang et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims under 35 USC 103 using EP 2,940,112, Applicant states that the amine disclosed in ‘112 is limited to a teaching of only diamies, such that ‘112 fails to disclose the long chain polyamine structures as claimed.  Additionally, Applicant states that the present application is directed to compositions and methods of cleaning waxy, oily, and/or greasy soils, wherein a use of long chain polyamines to remove such soils is not taught by ‘112.  In response, note that, the Examiner asserts that compounds such as those disclosed by ‘112 in the Abstract of ‘112 would clearly fall within the broad scope of “a C6-C20 long-chain polyamine comprising 3 to 5 nitrogen atoms” as recited by the instant claims.  The instant specification clearly states that “the long chain polyamines suitable for use in the compositions can be branched or unbranched” on page 15 of the instant specification.  Also, the Examiner asserts that the broad teachings of ‘112 would clearly suggest compositions having the same cleaning properties as the compositions recited by the instant claims because ‘112 teaches compositions containing the same components in the same amounts as recited by the instant claims.  Further, the instant claims recite “a cleaning composition” which would be open to any cleaning composition.  Thus, the Examiner asserts that the teachings of ‘112 are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claim 8 under 35 USC 103 using Jiang et al or EP 2,940,112, both further in view of Clarke et al (US 2004/0171504) or Harrison et al (US 2002/0229902), Applicant states that the teachings of Jiang et al or ‘112 are not sufficient to suggest the claimed invention and that the teachings of Clarke et al or Harrison et al are not sufficient to remedy the deficiencies of Jiang et al or ‘112.  In response, note that, the Examiner asserts that the teachings of ‘112 or Jiang et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Harrison et al or Clarke et al are analogous prior art relative to the claimed invention, Jiang et al, and ‘112 and that one of ordinary skill in the art clearly would have looked to the teachings of Harrison et al or Clarke et al to cure the deficiencies of Jiang et al and ‘112 with respect to instant claim 8.  Harrison et al and Clarke et al are secondary references relied upon for their teaching of the specific amount of sodium hydroxide as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium hydroxide in the specific amounts as recited by the instant claims in the compositions taught by ‘481 or ‘112, with a reasonable expectation of success, because Clarke et al or Harrison et al teach the use of sodium hydroxide in the specific amounts as recited by the instant claims in a similar composition and further, ‘481 teaches the use of sodium hydroxide in general and ‘112 teach the use of buffering agents in general.  Thus, the Examiner asserts that the teachings of Jiang et al or ‘112, both in view of Harrison et al or Clarke et al, are sufficient to render the claimed invention obvious under 35 USC 103. 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Example 1 of the instant specification provides data showing the unexpected and superior lipstick removal properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any defoaming surfactant in any amount, a wide variety of alkalinity sources in any amount, any water conditioning polymer, chelant, and/or enzyme in any amount, and a broad group of long chain polyamine compounds in any amount, while the specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.   Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
Additionally, the Examiner would like to point out that while the instant claims require a defoaming surfactant and at least one of a water conditioning polymer, a chelant, and/or an enzyme, Example 1 of the instant specification provides data with respect to a detergent composition containing only a polyamine and a source of alkalinity; therefore, it appears that the data provided in the instant specification is not representative of the claimed invention and the Examiner asserts that no objective determination as to the unexpected and superior properties of the claimed invention can be made.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/May 3, 2022